Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12 July 2022.  These drawings are approved.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Y2.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 17 are indefinite due to the fact that the term “via” fails to describe any actual physical structure of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kleber et al (9,463,665). Kleber et al shows an assembled wheel. 
	Per claims 1, 11, and 19, Kleber et al shows a wheel 10 with an isolation plate 42. The isolation plate 42 includes a plate fastener aperture and a locating projection 44. The wheel 10 includes a hub surface and opposing fastener surface, and defines a hub aperture 22. The isolation plate 42 rests against the hub surface of the wheel 10 with the location projection 44 aligned with, and press fit into, the hub aperture 22.  A fastener seat insert 48 is press fit within a wheel fastener aperture of the wheel 10. 
	Per claims 3-5, the isolation plate 42 and fastener seat insert 48 are both formed from aluminum, while the wheel 10 is formed from magnesium. 
	Per claims 6-7 and 13-14, the wheel fastener aperture of the wheel 10 is partially conical in shape, while the fastener seat insert 48 includes a conical shape 60 (which matches that of the wheel fastener aperture) and a cylindrical shape 58. 
	Regarding the method portions of claims 1, 11, and 18, while not expressly described, it is inherent that the isolation plate, wheel, and fastener seat inserts need to be arranged and centered with respect to one another upon a tool fixture prior to having the isolation plate and fastener seat inserts pressed into the wheel (This is implied in column 2, lines 47-51 of Kleber et al). In the alternative, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the isolation plate, wheel, and fastener seat inserts may be mounted on a tool fixture and centered with respect to one another prior to having the isolation plate and fastener seat inserts pressed into the wheel, for the purpose of preventing misalignment of the elements with respect to each other during assembly. 
	Kleber et al does not show or disclose a tool fixture having a convex surface for centering the locating projection of the isolation plate. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a convex surface on the tool fixture to provide positive alignment of the isolation plate and wheel, thus preventing misalignment and possible damage during assembly. 
	Regarding claims 9, 16, and 20, Kleber et al does not disclose the applied load used during the press-fitting operation. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a load sufficient to fully seat the fastener seat inserts (and/or isolation plate) into the wheel apertures to prevent any fitment issues when mounting on a vehicle. 
	Regarding claims 10 and 17, Kleber et al does not specify that a punch having a conically shaped head portion that matches the conical shape of the wheel fastener aperture is used to press in the fastener seat inserts, it is inherent that the punch head could match the shape into which the insert is being pressed. In the alternative, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the punch head match the shape into which the insert is being pressed with the punch, in order to prevent any gaps between the insert and wheel, which would prevent debris, water, etc. from collecting within the gaps. 
	Regarding claims 8, 15, and 19, Kleber et al does not disclose that the cylindrical portion of the fastener seat insert includes serrations on the outer diameter and oriented along the axis. However, it is well-known in the art that press-fit cylindrical objects may include such serrations on an outer surface, for the purpose of preventing rotation relative to the opening or hole into which the insert has been pressed.

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. The Applicant argues reference character “42” is shown in the drawings. This is correct. It should be noted that the actual reference character not shown in the drawings is reference character “Y2”, which was replaced in the previous Office action by reference character “42” due to a typographical error.
	The Applicant argues that the term “via” is not indefinite. However, as set forth above, the term “via” does not describe any actual physical structure of the invention, and is therefore indefinite. The metes and bounds of the term “via” (which is a relative term) cannot be determined. 
	The Applicant argues that centering the isolation plate, wheel, and fastener inserts prior to installation is neither inherent in the assembly of the wheel, nor obvious; and that the Examiner only “offered mere speculation without basis in fact and/or sufficient technical reasoning”. However, this is not the case. First, Kleber et al implies that this centering of elements to be assembled is inherent in column 2, lines 47-51, with the statement that the (isolation) plate 42 includes an inner ring that may be press fit into the hub hole 22 of the wheel 10, which allows the plate 42 to be “positioned concentrically with respect to the hub receiving center 20 of the wheel assembly 10”. This means that at least the isolation plate must be centered by the wheel prior to the press fitting operation. Thus, it follows that any element being press fit into a corresponding opening (such as the fastener inserts 48 and lug holes 24) would be centered with respect to one another prior to the press fitting operation. All of this would be well within the knowledge base of one of ordinary skill in the art. Furthermore, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	The Applicant argues that “there is no support in the cited art for the assertion that a tool fixture having a convex surface for centering the location projection of the isolation plate would be a contemplated solution” to positive alignment of the isolation plate and wheel. The Applicant then argues that “in lieu of evidence corroborating the above inference, the Examiner’s assertion with respect to claims 2, 12, and 18 as filed is conclusory”. First, this is not the case. It is the Applicant’s responsibility to provide evidence supporting an argument that a claim limitation is not obvious in light of the prior art. Second, the rejection clearly set forth technical reasoning well within the knowledge base of one of ordinary skill in the art. Thirdly, such knowledge is supported by the following references, all showing convex surfaces used to center wheels on a tooling fixture: Corghi et al, Story, Spaggiari, Merrifield, Noguchi et al, and Gonzaga. Therefore, no “mere speculation without basis in fact and/or sufficient technical reasoning” was used in the rejection.
	The Applicant argues that “it is not impossible for a punch head to employ a non-matching shape vis-à-vis the aperture and yet achieve a robust assembly result”, and that therefore it is not inherent that the punch head would match the shape into which the insert is being pressed, as set forth by the rejection. However, the rejection was presented as an alternative 102/103 rejection. The Applicant appears to disagree with the obviousness type rejection set forth in the Office action by arguing that “without concrete basis in fact, sufficient technical reasoning, or evidence rooted in appropriately cited art, the rationale of the rejection is “conclusory”. However, this is not the case. Sufficient technical rationale was provided in the rejection. Furthermore, the Plumer reference (5,711,581) discusses the use of a “preferably conically shaped” tool for installing an insert within a lug hole of a wheel (see column 9, lines 45-49). Therefore, it is clear that the use of a tool having a conically shaped head portion is well known in the art. 
	The Applicant argues that the rationale used in the rejection of claims 9, 16, and 20, with respect to the applied load used during the press-fitting operation is “conclusory”. However, this is not the case. Sufficient rationale was provided in the rejection. However, the Applicant has not provided any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments. Furthermore, it appears that the Applicant is arguing that the claimed 50kN applied load is critical or is an unexpected/surprising result. (see sections 9 and 10 below). However, the Applicant has failed to provide any evidence supporting criticality or novelty for the claimed 50kN applied load.
	The Applicant argues the Examiner “has not provided any support from qualifying art in a related technical discipline” to support the obviousness rejection of the limitation that the cylindrical portion of the fastener seat insert includes serrations. First, it is the Applicant’s responsibility to refute the rationale provided in obviousness type rejections with evidence to the contrary. The Applicant has not provided any such evidence (in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132). Second, the Plumer reference sets forth that it is well-known for wheel inserts to include a cylindrical skirt including a knurled surface or other serrations on the outer surface thereof to lock the insert within a stud-receiving opening of the wheel (column 2, lines 16-40). Therefore, such features are common knowledge in the art of wheel inserts. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show conical surfaces used in centering wheels and wheel elements on tool fixtures, and the state of the art in wheel inserts.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617